ACCEPTED
                                                                                                   09-17-00169-CR
                                                                                        NINTH COURT OF APPEALS
                                                                                               BEAUMONT, TEXAS
                                                                                                12/11/2017 2:06 PM
                                                                                            CAROL ANNE HARLEY
                                                                                                            CLERK



     PAT KNAUTH                                                               GARY REAVES
      First Assistant                                                         Executive Assistant
                                                                              FILED IN
                                                                       9th COURT OF APPEALS
   ASHLEY MOLFINO                       BOB WORTHAM                        BEAUMONT, TEXAS
      Criminal Chief                CRIMINAL DISTRICT ATTORNEY             KATHLEEN     M. KENNEDY
                                                                       12/11/2017 2:06:29   PM
  WAYLN THOMPSON                                                                   Civil Chief
                                                                         CAROL ANNE HARLEY
     Appellate Chief                   Jefferson County Courthouse              Clerk
                                        1085 Pearl Street, 3rd Floor             RANDI KING
   CORY KNEELAND                         Beaumont, Texas 77701                   Family Chief
      Chief of Intake                         (409) 835-8550
                                            FAX (409) 835-8573              JAMES ARCENEAUX
KIMBERLY HOBBS PIPKIN                                                          Chief Investigator
   Special Crimes Chief



         December 11, 2017

         Carol Anne Harley, Clerk of the Court
         Ninth Court of Appeals
         1001 Pearl St., Suite 330
         Beaumont, TX 77701-3552

                  Re:     Ira Johnson, III
                          Docket No. 312820 / Appeal No. 09-17-00169-CR

         To The Honorable Court of Appeals:

               After having read the complete record, the State waives its right to
         answer the Appellant’s Anders Brief. The State may respond to any
         supplemental or additional briefs filed by Appellant in this appeal.

         Respectfully Submitted,

           /s/ Wayln G. Thompson
         _________________________
         Wayln G. Thompson
         Assistant Criminal District Attorney
         Jefferson County, Texas
         (thompson@co.jefferson.tx.us)
cc:   Marva Provo, Attorney for Appellant, mprovo@provolawfirm.com